DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/09/2021.

Claim Objections
Claims 10 is objected to because of the following informalities:  Claim 10, line 10, “to thereto” should read “thereto”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0046429 (Cragg).
1. Cragg discloses a delivery device (stent delivery system 200) for percutaneously delivering a self-expanding prosthesis (stent 210)(FIG. 2A-2E; P0046 and P0049). The delivery device has a handle (housing 270) having an actuator (rotatable shaft portion 252a) thereon (FIG. 5A-5B; P0074). The delivery device has an outer sheath (outer sheath 224) including a proximal end operatively coupled to the handle (FIG. 6B; P0077-P0078). The delivery device has a pusher shaft (e.g., proximal coupler 240 and dilator 236) slidingly disposed within the outer sheath (FIG. 2C; P0056). The pusher shaft has a proximal end (proximal coupler 240) operatively coupled to the handle (FIG. 6D; P0079). The delivery device has an inner shaft (inner shaft 232) disposed within the pusher shaft (FIG. 2C; P0056). The inner shaft has a distal portion that is configured to receive a self-expanding prosthesis (stent 210) thereon (FIG. 2B-2C; P0046 and P0049). The outer sheath and the pusher shaft are configured to simultaneously move in opposing axial directions via actuation of the actuator on the handle (FIG. 5A-5B; P0067-P0068 and P0074). 
2. The outer sheath and the pusher shaft are configured to simultaneously move in opposing axial directions at different rates with the pusher shaft being configured to move at a lower rate than the outer sheath (FIG. 5A; P0069). 
3. The outer sheath is configured to move at least 50% faster than the pusher shaft (see “1.5:1” at P0069). 
4. Actuation of the actuator in a first direction results in the outer sheath being proximally retracted and the pusher shaft being distally advanced and actuation of the actuator in a second 
5. The actuator is a rotatable housing of the handle (FIG. 5A-5B; P0074). 
6. The proximal end of the outer sheath is attached to a first carriage (first lead screw 260) disposed within the rotatable housing of the handle such that the outer sheath longitudinally translates with the first carriage (FIG. 6A-6B; P0077-P0078). The first carriage including a first set of threads on an external surface thereof that are configured to mate with a second set of threads (first housing thread 276) on an internal surface of the rotatable housing (FIG. 5A-5B; P0067 and P0074). 
7. The proximal end of the pusher shaft is attached to a second carriage (second lead screw 262) disposed within the housing of the handle such that the pusher shaft longitudinally translates with the second carriage (FIG. 6D; P0079). The second carriage including a third set of threads on an internal surface thereof that are configured to mate with a fourth set of threads (second housing thread 278) on an external surface of a cap assembly that is configured to rotate with the rotatable housing (FIG. 5A-5B; P0067 and P0074).
8. The first set of threads and the third set of threads include opposite pitch directions (FIG. 5A-5B; P0067). 
9. The first set of threads has a first pitch and the third set of threads has a second pitch, the first pitch being higher than the second pitch (FIG. 5A-5B; P0067). 
10. Cragg discloses a system comprising a self-expanding prosthesis (stent 210 which is self-expanding at P0049) configured to foreshorten during deployment thereof (P0009 and P0071). The system has a delivery device (stent delivery system 200) configured to percutaneously deliver the self-expanding prosthesis (FIG. 2A-2E; P0046). The delivery device 
12. The self-expanding prosthesis is configured to foreshorten a first distance during deployment thereof and the pusher shaft is configured to distally advance the self-expanding prosthesis the first distance during deployment (P0069, P0071, and P0094). 
13. The outer sheath and the pusher shaft are configured to simultaneously move in opposing axial directions at different rates with the pusher shaft being configured to move at a lower rate than the outer sheath (FIG. 5A; P0069).
14. The pusher shaft is configured to advance at a rate profile that corresponds with a rate of foreshortening of the self-expanding prosthesis (P0069, P0071, and P0094). 
15. Actuation of the actuator in a first direction results in the outer sheath being proximally retracted and the pusher shaft being distally advanced and actuation of the actuator in 
16. The actuator is a rotatable housing of the handle (FIG. 5A-5B; P0074).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0046429 (Cragg), as applied to claim 10 above, and further in view of US 2014/0135909 (Carr).
Cragg discloses the invention substantially as claimed as discussed above and further discloses the self-expanding prosthesis being an aortic stent (P0043) but does not disclose the self-expanding prosthesis being a heart valve prosthesis. Carr teaches a system in the same field of endeavor including a self-expanding prosthesis in the form of a heart valve prosthesis (P0002) in order to replace a deficient cardiac valve (P0004). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute self-expanding prosthetic stent of Cragg for a self-expanding heart valve prosthesis as taught by Carr in order to replace a deficient cardiac valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771